DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(1) as being anticipated by Frey (US 2006/0002180).
Frey discloses a data writing method comprising: receiving an expected data (paragraph [0028], lines 4-6); performing a plurality of readings on a target storage unit to obtain a plurality of read data (paragraph [0028], lines 1-3); determining whether the plurality of read data are the same as the expected data respectively to generate a plurality of comparison results (paragraph [0028], lines 1-5); and performing a writing operation procedure on the target storage unit according to the plurality of comparison results and the expected data (paragraph [0028], lines 6-244).

1 and 6 is/are rejected under 35 U.S.C. 102(1) as being anticipated by Balakrishnan et al (US 2014/0281135).
Balakrishnan et al disclose a data writing method comprising: receiving an expected data (402, Fig.13); performing a plurality of readings on a target storage unit to obtain a plurality of read data (404, Fig.13); determining whether the plurality of read data are the same as the expected data respectively to generate a plurality of comparison results (406-414, Fig.13); and performing a writing operation procedure on the target storage unit according to the plurality of comparison results and the expected data (416, Fig.13).

Allowable Subject Matter
Claims 2-5 and 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jeon et al (US 2016/0351259) disclose a memory device with read before write method (Fig.6).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH LE whose telephone number is (571)272-1871.  The examiner can normally be reached on 8:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/VU A LE/Primary Examiner, Art Unit 2825